Affirmed and Opinion Filed November 25, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01386-CR

                         SHEYENNE NICOLE LILES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-71006-Q

                             MEMORANDUM OPINION
                      Before Justices Bridges, Lang-Miers, and Schenck
                                  Opinion by Justice Bridges

       A jury convicted Sheyenne Nicole Liles of compelling prostitution of a child younger

than eighteen years of age and assessed punishment at eighteen years’ imprisonment. See TEX.

PENAL CODE ANN. § 43.05(a)(2) (West Supp. 2015). On appeal, appellant’s attorney filed a brief

in which he concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

          Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
141386F.U05
 
                                                         /David L. Bridges/
                                                         DAVID L. BRIDGES
                                                         JUSTICE
 
 




                                                  ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


SHEYENNE NICOLE LILES, Appellant                   Appeal from the 204th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01386-CR       V.                        F13-71006-Q).
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Schenck
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 25, 2015.



 

 




                                            ‐3‐